EXHIBIT 10.15

 

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

          THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), made and
entered into on the 29th day of August, 1995, to be effective as of the 1st day
of November, 1994, by and between DIMON Incorporated (the “Company”) and H.
Peyton Green III (the “Executive”).

 

 

RECITALS:

 

 

A.

The Company and the Executive entered into that certain Employment Agreement
(the “Agreement”) dated December 21, 1994, which was effective as of November 1,
1994. The Company and the Executive have agreed to modify Section 4.1 of the
Agreement to reflect certain understandings between the parties with regard to
the annual adjustment to the Executive’s Base Salary to reflect increases in the
cost of living.

 

B.

Section 4.1 of the Agreement provides that the Executive’s Base Salary shall be
adjusted effective as of November 1 of each Employment Year utilizing Consumer
Price Index data for the month of September next preceding the November 1 of the
current Employment Year and for the month of September of the immediately
preceding Employment Year.

 

C.

Inasmuch as the fiscal year of DIMON Incorporated begins on July 1 of each year,
the parties desire that any required increase in the Executive’s Base Salary due
to increases in the cost of living occur as of July 1 of each year rather than
November 1.

 

          NOW, THEREFORE, the Company and the Executive agree that Section 4.1
is hereby amended to the extent necessary to provide that for the sole purpose
of computing adjustments to the Executive’s Base Salary to reflect increases in
the cost of living, such adjustments shall occur as of July 1 of each year,
beginning with July 1, 1995, utilizing Consumer Price Index data for the month
of May immediately preceding such July 1 and for the month of May for the
immediately preceding calendar year.

 

 

 

 

 

 

 



 

 

          IN WITNESS WHEREOF, the parties have executed this Amendment to
Employment Agreement on the day and year first above written.

 

 

EXECUTIVE:

 

By:  /s/ H. Peyton Green III      (SEAL)

       H. Peyton Green III

 

 

WITNESS:

 

By:  /s/ T. Wayne Oakes

       T. Wayne Oakes

 

 

DIMON Incorporated:

 

By:  /s/ Claude B. Owen

       Claude B. Owen

       Chairman

 

 

Attest:

 

By:  /s/ John O. Hunnicutt

       John O. Hunnicutt

       Secretary/Asst. Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

